Citation Nr: 0104912	
Decision Date: 02/16/01    Archive Date: 02/20/01

DOCKET NO.  00 00 833	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Providence, Rhode Island


THE ISSUES

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Counsel



INTRODUCTION

The veteran had active military service from March 1990 to 
March 1993.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 1998 rating decision 
by the RO which denied service connection for an acquired 
psychiatric disorder, including PTSD.


REMAND

I. Background

The veteran had active military service in the Army from 
March 1990 to March 1993.  

His service personnel records show he was in Germany from 
July 1990 to December 1990.  

His service personnel records indicate he was stationed in 
Saudi Arabia in Southwest Asia (SWA) during the Persian Gulf 
War from December 1990 to May 1991.  He was assigned to the 
38th Engineer Company and his military occupational specialty 
was a bridge crewmember.  He received several decorations; 
however, none evince combat duty.  He was involved in several 
campaigns.  He received imminent danger area pay while 
stationed in SWA.

The veteran's service medical records show that on August 19, 
1991 he was seen at a military clinic in Germany and reported 
a suicide attempt over the weekend.  He was referred to a 
hospital for psychiatric evaluation, and the impressions on 
referral were adjustment disorder and rule out PTSD symptoms 
from Saudi.  He was then hospitalized from August 19 to 23, 
1991 for psychiatric evaluation.  The hospital summary 
reveals the veteran self referred himself to the mental 
health clinic stating "I can't take it any longer."  He 
appeared to be upset about events he experienced in SWA, but 
was also vaguely upset about his reception as a "hero" 
while home on leave last month.  He stated he wanted to leave 
the Army.  He claimed he was not eating or sleeping 
regularly.  He expressed anger at his unit, but it was not 
well defined.  He reported some intrusive thoughts about 
Saudi.  His major stressor involved uncertainty with the 
military and his being relocated as soon as he returned from 
leave.  A consultation with his command indicated he was a 
good soldier and had not had difficulty with his unit or when 
in SWA.  He reportedly wanted to get out of the service.  The 
impressions were adjustment disorder with mixed emotional 
features, and rule out antisocial personality disorder.  

Later service medical records show no further psychiatric 
complaints during the veteran's remaining time in service.  

In November 1992, the veteran tested positive for cocaine 
usage on random drug testing.  As a result of his drug usage, 
he was subject to Article 15 disciplinary proceedings in 
December 1992, with reduction in rank and other punishment.  
In January 1993, administrative discharge proceedings were 
commenced to discharge him due to the drug usage.  

On a medical history form for a January 1993 discharge 
examination, the veteran denied having nervous symptoms.  A 
psychiatric examination for discharge was normal.

In March 1993, the veteran was discharged from service, with 
a general discharge under honorable conditions, for the 
stated reason of misconduct-abuse of illegal drugs.

In February 1994, the veteran filed a claim of service 
connection for depression, sweats, and nightmares.  He 
reported that his condition began in 1992.

The veteran was hospitalized at a VA medical Center (VAMC) in 
March 1994 and in April 1994 for detoxification purposes.  He 
reported a history of using cocaine.  The diagnoses during 
these hospitalizations were cocaine dependence, PTSD and 
question of depression.  During the April 1994 
hospitalization, the veteran stated he took cocaine to forget 
about his combat experience in the Gulf War.  He stated that 
ever since he was discharged from service he had nightmares, 
flashbacks, anxiety, and depression.

In an April 1994 letter, a VA staff physician indicated that 
results from the veteran's examination showed he had PTSD.  

In April 1994, the veteran submitted another claim for 
service connection for a psychiatric disorder.  He stated 
that in July 1991 he had a "breakdown."  He stated he had 
nightmares, flashbacks, memory problems, and an inability to 
sleep.  He also stated he had depression in July 1991.

During an August 1994 VA psychiatric examination, the veteran 
gave a history of being in combat in the Persian Gulf and 
killing three people.  He stated that following such incident 
he was overwhelmed and wanted to get out of the military.  He 
stated he did not believe in killing people.  He related that 
he began having flashbacks, nightmares, memory problems, 
problems focusing and bizarre ideations.  The veteran 
reported a history of substance abuse.  He stated he used 
cocaine.  The examiner diagnosed PTSD based on the veteran's 
report of combat and killing people.

The veteran submitted a statement in March 1995.  He stated 
that, while in Kuwait City, he and his friend got into a 
firefight.  He stated that he killed two people.  He stated 
that there was always death and destruction around him which 
never stopped.  He stated he had a nervous breakdown and was 
hospitalized in service.  He stated he now had flashbacks and 
nightmares all the time.

The veteran underwent a VA psychiatric examination in May 
1995.  He claimed that that while in the Persian Gulf he was 
under attack.  He stated his traumatic event involved fire 
exchange with some Iraqi soldiers.  He reported he killed 
three of them and that his friend injured one.  He stated 
that he and a friend were fired upon with automatic weapons.  
He stated that 5 or 6 Iraqi soldiers surrendered and somebody 
else in their unit took care of them.  The veteran stated 
that his most distressing incident in service was his orders 
to dispose of dead enemy corpses.  He stated that after a 
while you would find corpses everywhere.  He stated he was 
attached to a demolition commander in Kuwait and later on 
inside of Iraq.  He stated that in service he had psychiatric 
counseling due to his experiences in Iraq, but that he was 
eventually kicked out of counseling.  The veteran stated he 
now had intermittent depression, flashbacks, and intrusive 
recollections.  He gave a history of substance abuse.  The 
diagnoses were PTSD and major depressive disorder without 
psychotic symptomatology.

In July 1995, the RO submitted a request for verification of 
the veteran's claimed stressors to the U.S. Army and Joint 
Services Environmental Group (ESG).  [The Board notes that 
such organization in now called the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR).]

In August 1995, the veteran submitted a statement indicating 
his service friend, who participated in the fighting in Saudi 
Arabia, had died 5 months after his return from the Persian 
Gulf.  He stated the friend died in a car accident while in 
Germany.

Outpatient treatment reports from 1995 to 1996 show the 
veteran had a diagnosis of PTSD.

A June 1996 letter from the ESG states that it was unable to 
document that the veteran was assigned to duty to dispose of 
enemy corpses.  The ESG stated that it could only verify that 
during his tour in Desert Storm he was a brigade crewmember.  
ESG related that anecdotal incidents were not researchable.  
It stated that stressors such as the veteran killing a 
soldier, handling casualties, or being fired upon are seldom 
found in the combat records.  The ESG provided extracts of 
records of VII Corps, the higher headquarters of the 
veteran's 38th Engineer Company, and noted that the reports 
document that unit elements were located in the Kuwait City 
area.

A July 1996 Social Security Administration's (SSA) disability 
determination and transmittal form shows the veteran was 
award disability due to PTSD, for status post knee injury, 
substance disorder, and history of bronchitis.  Medical 
reports submitted by SSA were made up of VA records which 
were already of record. 

An August 1996 hospital summary reveals a diagnosis of major 
depression with suicidal ideation and PTSD in acute 
exacerbations.  At the time of admission, the veteran stated 
"I wanted to blow up my head with my gun last night".  The 
veteran reported a history of being diagnosed as having PTSD 
in 1991.

In November 1996, the veteran was hospitalized for alcohol 
and cocaine dependence treatment.  The diagnoses were history 
of cocaine dependence, history of PTSD, and history of 
depression.

In January 1997, the veteran was admitted to the hospital due 
to having a depressed mood and suicidal ideation.  During the 
hospitalization, the veteran gave a history of cocaine 
dependence and a history of being diagnosed as having PTSD in 
1991.  The veteran stated that he was a combat engineer.  The 
discharge diagnoses were severe cocaine dependence, PTSD by 
history, rule out substance-induced mood disorder, and rule 
out malingering.  

In February 1997, the veteran failed to report to a VA 
examination.

The veteran was hospitalized in February 1997 for a re-
evaluation of his medications and concerns by the admitting 
physicians that he was exhibiting psychotic symptoms.  The 
veteran stated he had flashbacks, intrusive thoughts, and 
sleep disturbance related to his combat in the Gulf.

An April 1997 VA examination report notes the prior VA 
examinations of record.  The examiner stated she was in 
agreement with the prior impressions of the veteran having 
PTSD.  The examiner stated that the veteran's PTSD was based 
on stressors he encountered while in SWA.  She noted that the 
veteran's stressors involved his witnessing the killing of 
numerous individuals, as well as the aftermath of people 
being killed; and feeling as though his life was in danger 
due to being involved in firefights.  The diagnosis was also 
based on the veteran's psychological response to the events 
in service.  The diagnoses on Axis I were PTSD, major 
depressive disorder, and cocaine dependence in early full 
remission.  Axis IV revealed the veteran's stressors were 
unemployment, stress related to the length of time that has 
elapsed regarding the processing of his PTSD claim, and 
exposure to combat.

The RO requested specific information regarding the veteran's 
stressors in September 1997.  It informed the veteran that 
without specific information it would not be able to research 
his claimed stressors.  The veteran never responded to this 
request.

In October 1997, the veteran did not report for a VA 
examination.  The psychologist stated he reviewed the 
veteran's clinical chart and the claims file in offering his 
report.  He noted that the veteran was diagnosed by numerous 
psychiatrists and psychologists as having PTSD, major 
depressive disorder, and cocaine abuse which at times was in 
remission and at times was out of remission.  He noted that 
other diagnoses such as impulse control disorder, 
benzodiazepine abuse, and question of borderline features did 
not consistently appear.  He stated that his review of the 
pertinent information strongly pointed to a valid diagnosis 
of PTSD.  He stated that associated with PTSD was recurrent 
major depressive disorder.  He stated that the only way that 
the veteran could possibly be construed as not suffering from 
serious PTSD with associated severe depressive features was 
if his entire history of stressors was fabricated.

Outpatient treatment records from 1997 show the veteran 
received treatment for numerous complaints claimed to be the 
result of combat service in the Persian Gulf War.  The 
reports also show the veteran was treated for polysubstance 
dependence (cocaine, marijuana, and alcohol)






II.  Reasons for remand 

Considering the evidence now of record, which is summarized 
above, the Board finds that there is a further VA duty to 
assist the veteran with his claim for service connection for 
an acquired psychiatric disorder, including PTSD.  Veterans 
Claims Assistance Act of 2000, Pub.L. No. 106-475, 114 Stat. 
2096 (2000).

An effort should be made to obtain complete and legible 
copies of all records related to the veteran's psychiatric 
hospitalization during service, from August 19 to 23, 1991, 
at the 130th Station Hospital.  While there is medical 
evidence linking post-service diagnosed PTSD to alleged 
service stressors, another requirement of service connection 
for PTSD is verification of a stressor, which is required 
when, as here, it is not shown that the veteran engaged in 
combat.  38 C.F.R. § 3.304(f); Fossie v. West, 12 Vet.App. 1 
(1998); Cohen v. Brown, 10 Vet.App. 128 (1997); Doran v. 
Brown, 6 Vet.App. 283 (1994).  The veteran should be given a 
further opportunity to present evidence related to service 
stressors, and another attempt should be made to verify the 
stressors through the USASCRUR (formerly the ESG).  A VA 
examination/medical opinion is indicated with respect to 
whether any other acquired psychiatric condition (such as 
major depression) is related to the psychiatric findings 
shown in the service medical records.  

In view of the foregoing, the case is remanded for the 
following action:

1.  The veteran should be given another 
opportunity to submit evidence of service 
stressors for PTSD.

The RO should contact the USASCRUR and 
request verification of service stressors 
for PTSD.  The RO should obtain and 
provide the USASCRUR with any 
documentation needed for this purpose.  
More detailed information should be 
requested from the USASCRUR, such as 
exactly where the veteran and his unit 
were located in SWA when he was stationed 
there from December 1990 to May 1991 
during the Persian Gulf War, what was the 
precise nature of the veteran's duties at 
that time, whether there were hostilities 
in the immediate area of the veteran and 
his unit, whether there were friendly or 
enemy casualties involving the unit, etc. 

2.  The RO should attempt to obtain 
complete and legible copies of any 
additional records related to the 
veteran's psychiatric hospitalization 
during service, from August 19 to 23, 
1991, at the 130th Station Hospital.  
This includes any medical histories, 
progress notes, etc. from the admission.

3.  The RO should obtain copies of any 
additional post-service psychiatric 
examination and treatment records which 
are not already on file.

4.  The RO should have the veteran 
undergo a VA compensation examination to 
determine the nature and etiology of 
current acquired psychiatric disorders.  
The claims folder should be provided to 
and reviewed by the examiner.  With 
respect to any current acquired 
psychiatric disorder other than PTSD 
(such as major depression), the doctor 
should give a medical opinion, with full 
rationale, as to whether the condition is 
related to the psychiatric findings shown 
in the service medical records.

5.  Thereafter, the RO should review the 
claim for service connection for a 
psychiatric disorder, including PTSD.  If 
the claim is denied, the veteran and his 
representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.  




		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2000).



